Citation Nr: 0016978	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.S.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
April 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Fargo, North Dakota.  In January 1998, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
Parkinson's disease and remanded the case for further 
development.  The case was returned to the Board in January 
2000.

The Board initially notes that the veteran, in an April 1996 
statement, raised the issue of entitlement to service 
connection for deflection of the nasal septum.  This matter 
is therefore referred to the MROC for appropriate action.


REMAND

The Board notes that the veteran has raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from medical treatment received at a 
VA facility in 1960 and 1963.  This issue has not been 
addressed by the MROC.

The veteran contends, in essence, that he developed symptoms 
of Parkinson's disease in service.  He also contends that 
treatment with potassium permanganate in and after service 
for his service-connected skin disability aggravated his 
Parkinson's disease.

The record reflects that the veteran was first treated with 
potassium permanganate for his service-connected skin 
disability in 1960, and was first diagnosed with Parkinson's 
disease in 1963.  The record also reflects that the veteran 
has pes planus and several other disabilities which produce 
symptoms similar to those relevant to the diagnosis of 
Parkinson's disease.  The evidence on file is conflicted with 
respect to which symptoms are attributable to the veteran's 
other disabilities, and which might support a diagnosis of 
Parkinson's disease of service onset.  In the January 1998 
remand, the Board requested that the MROC schedule the 
veteran for a VA examination in order to clarify the etiology 
of the veteran's Parkinsonism.

The record reflects that the veteran was thereafter afforded 
a VA examination in June 1998, conducted by an examiner 
familiar with the veteran and his medical history.  After 
evaluating the veteran without the benefit of reviewing the 
claims files, the examiner concluded that it was not possible 
to decide with any confidence whether exposure to potassium 
permanganate contributed to the veteran's movement disorder.  
In an August 1998 addendum, the examiner stated that he had 
recently reviewed the veteran's claims files, and noted the 
veteran's contention that he had been a member of a boxing 
team in service; according to the examiner, the veteran also 
reported incurring repeated nose fractures during that time.  
The examiner stated that traumatic brain injury had been 
related to Parkinsonism, but that there was no way to 
establish such a causal relationship in an individual making 
such a claim.  The examiner concluded that it was at least as 
likely as not that traumatic brain injury could have 
contributed to the veteran's Parkinsonism; the examiner could 
not identify any other symptom in service that could be 
related to the veteran's current Parkinsonism.  The examiner 
also noted that the veteran's Parkinsonism conceivably could 
have been related to his exposure to potassium permanganate.

The Board notes that the veteran first claimed participation 
in boxing activities in service in April 1996, and that his 
service medical records do not demonstrate multiple nose 
fractures.  Under the circumstances, the Board is of the 
opinion that another VA examination of the veteran is 
warranted.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim for 
service connection for Parkinson's 
disease.  When the requested 
information and any necessary 
authorizations have been received, 
the MROC should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  Thereafter, the veteran should 
be afforded a VA neurological 
examination by a physician with 
appropriate expertise, who has not 
previously examined the veteran, to 
determine the nature, extent and 
etiology of the veteran's 
Parkinson's disease or syndrome.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
The examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present Parkinson's 
disease or syndrome is etiologically 
related to service or to any 
symptoms noted therein, or was 
caused or chronically worsened by 
his service-connected skin 
disability or treatment with 
potassium permanganate in connection 
therewith.  The complete rationale 
for all opinions expressed should 
also be provided.  The claims 
folders, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed.

3.  Thereafter, the MROC should 
ensure that the requested 
development, including the medical 
examination and requested opinions, 
has been conducted and completed in 
full.  Then, the MROC should 
undertake any other indicated 
development, adjudicate the claim 
for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from medical 
treatment received at a VA facility 
in 1960 and 1963, and readjudicate 
the claim for service connection, to 
include on a secondary basis, for 
Parkinson's disease, to include 
consideration of Allen v. Brown, 7 
Vet. App. 439 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the MROC should 
issue a Supplemental Statement of the Case for the issue on 
appeal and inform the veteran of any issue with respect to 
which further action is required to perfect an appeal.  The 
veteran and his representative should be afforded an 
appropriate opportunity to respond

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


